Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-23-2006

Lechliter v. Secretary Defense
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3613




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Lechliter v. Secretary Defense" (2006). 2006 Decisions. Paper 1062.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1062


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 04-3613
                                     ___________

                              GERALD A. LECHLITER,

                                           Appellant

                                           v.

            DONALD H. RUMSFELD, Honorable, Secretary of Defense;
          DEPARTMENT OF DEFENSE; THOMAS E. WHITE, Honorable,
                         Secretary of the Army
                             ___________

                    On Appeal from the United States District Court
                               for the District of Delaware
                             (D.C. Civil No. 03-cv-00098)
                      District Judge: The Honorable Kent Jordan
                                       ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 28, 2006

            Before: SCIRICA, Chief Judge, and NYGAARD, Circuit Judge,
                          and ALARCÒN,* Circuit Judge.


                                 (Filed May 23, 2006 )




      *Honorable Arthur L. Alarcòn, Senior Circuit Judge for the Ninth Circuit Court of
Appeals, sitting by designation.
                                       ___________

                                OPINION OF THE COURT
                                     ___________

NYGAARD, Circuit Judge.

              Appellant Lechliter is a veteran of the United States Army. He has filed a

pro se lawsuit seeking “special compensation” under 10 U.S.C. Section 1413 for one

month – May, 2001, a month in which he was100% disabled, but a month in which he did

not receive corresponding disability benefits.

              Section 1413 provides that a military retiree is entitled to payment “for any

month for which the retiree has a qualifying service-connected disability.” Under

Defense Department regulations, to be eligible for any Section 1413 compensation (or

increase) for a given month, the retiree must be entitled to and in receipt of DVA

disability pay. The District Court determined that the Appellant was not entitled to an

increase in the special compensation until June 2001, and granted summary judgment for

the Department of Defense. We will affirm

                                              I.

              It is axiomatic that we have an obligation to examine the basis for our

jurisdiction in every case, even when jurisdiction is not contested by the parties.

Therefore, we asked the parties to address the question of whether this appeal should be

transferred to the United States Court of Appeals for the Federal Circuit. In the District

Court, the Government had argued that Lechliter’s claims arose, at least in part, under the

                                              2
Little Tucker Act, 28 U.S.C. § 1346. The Little Tucker Act confers concurrent

jurisdiction over certain claims against the United States on both the district courts and

the United States Court of Federal Claims. With certain exceptions not relevant here, that

Act provides that:

              The district courts shall have original jurisdiction, concurrent
              with the United States Court of Federal Claims, of:
              (2) Any other civil action or claim against the United States,
              not exceeding $10,000 in amount, founded either upon the
              Constitution, or any Act of Congress, or any regulation of an
              executive department, or upon any express or implied contract
              with the United States, or for liquidated or unliquidated
              damages in cases not sounding in tort

28 U.S.C. § 1346(a)(2) (2000).*

              The District Court concluded that Lechliter was not seeking monetary

damages, but rather equitable relief and to enforce the statute. As such, it held that

Lechliter’s cause of action arose under the Administrative Procedures Act. We agree

with the District Court. Here, Lechliter seeks what he believed he was entitled to under

the 10 U.S.C. § 1413. As we have indicated, where a plaintiff “seeks only that to which

[he] is entitled . . ., the relief requested is ‘other than monetary damages.’” See Zellous v.

Broadhead Assocs., 906 F.2d 94, 99 (3 rd Cir. 1990) (citations omitted). The District

Court had jurisdiction under the APA, 5 U.S.C. § 701, et seq. We have jurisdiction over



*.      The so-called Big Tucker Act is codified at 28 U.S.C. § 1491 and grants the
Court of Federal Claims exclusive jurisdiction over similar monetary claims against the
United States regardless of the amount at stake.


                                              3
final decisions of district courts that have reviewed agency determinations pursuant to the

APA. See 28 U.S.C. § 1291; Shulman v. J.P. Morgan Investment Mgmt., Inc., 35 F.3d
799, 803 (1994).

                                             II.

              The following material facts are not disputed by the parties:

              1.     Lechliter was rated at greater than seventy percent disabled by the

                     Department of Veteran’s Affairs within four years of his retirement,

                     was eligible for and received § 1413 “special compensation”

              2.     Lechliter was initially rated at eighty percent disabled and

                     accordingly, received “special compensation” in the amount of

                     $100.00 per month

              3.     The effective date of increase in Lechliter’s disability rating (from

                     80% to 100%) was May 1, 2001

              4.     Lechliter began receiving increased benefits as a result of his

                     increase in disability rating one month following the effective date of

                     his increased rating, June 1, 2001.

              5.     Lechliter has been receiving $300.00 per month in “special

                     compensation” since June 1, 2001.

The only issue before us on review is whether the Department of Defense’s interpretation

of § 1413 was proper. We hold that it was.



                                              4
              10 U.S.C. § 1413 is silent on the question of when these “special

compensation” payments are to be made. Instead, the section only directed that “the

amount be paid.” This issue, therefore becomes one implicating Chevron, U.S.A. Inc., v.

National Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984). Under Chevron,

we must determine whether the Department of Defense’s interpretation of the statute is

reasonable. 467 U.S. 837, 842-43 (1984). This is a very deferential standard.

Furthermore, when it comes to matters of military pay, “to prevail, a plaintiff must

overcome the strong, but rebuttable presumption that administrators of the military, like

other public officers, discharge their duties correctly, lawfully and in good faith.” Doe v.

United States, 132 F.3d 1430, 1434 (Fed. Cir. 1997) (quoting Sanders v. United States,

594 F.2d 804, 813 (Ct. Cl. 1979). All of this is in accord with long-standing

jurisprudence affording wide deference to the military. See e.g. Abdulrahman v. Ashcroft,

330 F.3d 587, 591 (3d Cir. 2003); Kreis v. Secretary of the Air Force, 866 F.2d 1508,

1514 (D.C. Cir. 1984) (decisions regarding military personnel are reviewed under APA

by an unusually deferential application of the arbitrary and capricious standards).

              Since Section 1413 is silent on the question of when “special

compensation” is to be paid, the Department of Defense interpreted the provision to apply

to those retired military personnel who are in actual receipt of the disability benefit. This

interpretation has subsequently been adopted as Chapter 62 of the Department of Defense

Financial Management Regulations. See DoDFMR, Ch. 62, para 620302. We find this to



                                              5
be a reasonable interpretation of Section 1413 because it guarantees that “special

compensation” be available only to disabled veterans whose retirement pay is subject to

offset due to concurrent receipt of disability benefits. The record reflects that Lechliter

was not in receipt of § 1413 compensation until June of 2001, which is when his § 1431

compensation began. Therefore, he is not entitled to receive the additional $200.00

payment.

                                             III.

              In sum, the record supports the District Court’s conclusion that Lechliter

cannot demonstrate on this record that the Department of Defense acted arbitrarily or

capriciously or without sufficient evidentiary support in denying his claim for $300.00 for

the month of May, 2001. The order of the District Court will be affirmed.




                                              6